UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7734


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DAVID MCDOWELL ROBINSON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:07-cr-00087-RDB-1; 1:14-cv-03425-RDB)


Submitted:   February 25, 2015            Decided:    March 2, 2015


Before NIEMEYER, KING, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David McDowell Robinson, Appellant Pro Se.     Jefferson McClure
Gray, Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               David McDowell Robinson seeks to appeal the district

court’s    order      denying    relief     on     his       “Motion    for   Vacation      of

Judgment for Lack of Subject Matter Jurisdiction Pursuant to

Federal Rules of Civil Procedure Rule 60(b)(4),” which the court

construed as an untimely 28 U.S.C. § 2255 (2012) motion.                                   The

order is not appealable unless a circuit justice or judge issues

a   certificate        of    appealability.             28    U.S.C.     § 2253(c)(1)(B)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                   When the district court denies

relief    on    the    merits,    a   prisoner         satisfies       this   standard      by

demonstrating         that     reasonable        jurists       would     find     that     the

district       court’s      assessment    of      the    constitutional           claims    is

debatable      or     wrong.     Slack    v.      McDaniel,       529    U.S.      473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,      and   that       the    motion    states      a   debatable

claim of the denial of a constitutional right.                          Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Robinson has not made the requisite showing.                             Accordingly,

we deny a certificate of appealability and dismiss the appeal.

                                             2
We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.

                                                                  DISMISSED




                                     3